            Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 1 of 18



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION



NICKOLAS PETERS,              )
     Plaintiff,               )
                              )
v.                            )
                              )               CIVIL ACTION NO.:
CHRISTOPHER ROEDER,           )
MICHAEL A. MASON,             )
and TOWN OF HADLEY,           )
      Defendants.             )
______________________________)


                            COMPLAINT AND JURY DEMAND

        NOW COMES the Plaintiff, Nickolas Peters, by and through undersigned counsel, and

for his Complaint against Christopher Roeder, the Town of Hadley (Police Department), and

Chief Michael A. Mason, states as follows:

                                             PARTIES

   1.    Plaintiff Nickolas Peters (“Mr. Peters”) is a natural person residing in South Hadley,

         Hampshire County, Massachusetts.

   2.    Defendant Christopher Roeder (“Roeder”) is a natural person and resident of the

         Commonwealth of Massachusetts. At all times relevant to this Complaint, Roeder was

         employed by the Town of Hadley as a police officer.

   3.    Defendant, Michael A. Mason (“Chief Mason”) is a natural person and resident of the

         Commonwealth of Massachusetts. At all times relevant to this Complaint, Chief Mason

         was, and is, employed as the Chief of Police for the Town of Hadley.




                                                1
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 2 of 18



4.    Defendant Town of Hadley (“the Town”) is a municipal entity with a principal place of

      business located at 100 Middle Street, Hadley, Hampshire County, Massachusetts. At

      all times relevant to this Complaint, the Town maintained and operated the Town of

      Hadley Police Department and its employees.

                                JURISDICTION AND VENUE


5.    This court has jurisdiction over this action pursuant to 42 U.S.C. §1983, which confers

      on the district court jurisdiction over all civil actions arising from violations of rights

      guaranteed by the Fourth, Fifth and Fourteenth Amendments to the United States

      Constitution.

6.    This court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

      §1331 and §1343, which confers on the district court jurisdiction over all civil actions

      arising under the Constitution, laws, and treaties of the United States.

7.    This court also has supplemental jurisdiction over the Plaintiff’s state law claims in this

      action, pursuant to 28 U.S.C. §1367.

8.    Venue is proper pursuant to 28 U.S.C. §1391(b), because events giving rise to this

      action occurred in this district.

                                 FACTUAL ALLEGATIONS


9.    On or about March 30, 2017, Mr. Peters was operating a motor vehicle on Hockanum

      Road in Hadley, Massachusetts.

10.   While driving on Hockanum Road, Mr. Peters approached a construction zone where

      tree trimming services were being performed by the Hadley Department of Public

      Works and Northern Tree Service.


                                               2
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 3 of 18



11.   At the same time and place, Mr. Peters was driving within the posted speed limit and

      maintained his vehicle clear of the workers and work zone.

12.   At the same time and place, Defendant Roeder was working a police detail at the

      construction zone.

13.   Defendant Roeder signaled Mr. Peters’ to stop his vehicle and began yelling at Mr.

      Peters and banging on his vehicle.

14.   In response, Mr. Peters stopped his vehicle, rolled down his driver’s side window, and

      asked the Defendant why he was banging on his vehicle. In response, Defendant

      Roeder stated that his elbow was struck by the driver’s side mirror on Mr. Peters’

      vehicle. A brief conversation took place and Mr. Peters then drove away from the area

      without incident.

15.   Defendant Roeder complained of soreness to his elbow, but never reported or received

      medical treatment for any actual injury.

16.   Four days later, on April 3, 2017, Mr. Peters was traveling on Bay Street in Hadley,

      Massachusetts, operating his vehicle within the speed limit, and complying with all

      rules of the road.

17.   At the same time and place, Defendant Roeder was working in his capacity as a Hadley

      Police Officer monitoring traffic on Bay Street.

18.   At the same time and place, Defendant Roeder recognized Mr. Peters from their

      interaction on March 30, 2017, and signaled Mr. Peters to stop his vehicle, which he

      did.

19.   Defendant Roeder forced Mr. Peters to exit his vehicle and placed him under arrest for

      alleged criminal offenses related to the March 20, 2017 incident.




                                             3
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 4 of 18



20.   At the same time and place, Defendant Roeder alleged Mr. Peters had an odor of

      alcohol, bloodshot and glassy eyes, and was unsteady on his feet. Mr. Peters was then

      transported to the Hadley Police Department.

21.   Upon arriving at the Hadley Police Department, Mr. Peters was placed on a bench in

      the booking area of the police station without incident.

22.   At the same time and place, Hadley Police Officer Courtney Call (“Officer Call”) was

      assisting Defendant Roeder with booking Mr. Peters, and was present in the booking

      area.

23.   At the same time and place, Defendant Roeder approached Mr. Peters. Using one of

      his feet to separate Mr. Peters’ legs and leaned towards him, Defendant Roeder

      executed an elbow strike to Mr. Peters’ nose, causing Mr. Peters head to bounce

      backwards and slam against the concrete wall and metal bars behind him.

24.   Blood spewed from Mr. Peters’ nose and onto his face and clothing.

25.   Defendant Roeder then twisted Mr. Peters’ left arm, and handcuffed his wrist to a

      “Murphy bar” attached to the concrete wall behind him.

26.   Officer Call, who was present for this entire incident, called for someone to bring a

      paper towel for Mr. Peters’ broken and bloodied nose.

27.   Defendant Roeder then proceeded to book Mr. Peters without offering him medical

      attention.

28.   Given the circumstances of his booking, and feeling intimidated and distrustful of

      Defendant Roeder, Mr. Peters declined Defendant Roeder’s offer to submit to a

      chemical breath test.




                                             4
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 5 of 18



29.   Mr. Peters remained slouched down on the bench, handcuffed to the “Murphy bar,”

      with only a paper towel to wipe his broken and bloodied nose.

30.   Although Officer Call witnessed the entire interaction between Mr. Peters and

      Defendant Roeder, neither Officer Call nor any other Hadley Police Officer interceded

      to protect Mr. Peters or to remove Defendant Roeder from the booking process.

31.   On the same day, the Hadley Police Department sought bail in the amount of $10,000

      cash, an amount which far exceeded the amount needed to secure Mr. Peters’

      attendance in court and which was blatantly excessive and unjustified.

32.   Thereafter, Mr. Peters was transported to the Hampshire County House of Corrections.

33.   Due to the nature and seriousness of his injuries, the Hampshire County House of

      Corrections refused to accept Mr. Peters into their custody.

34.   Officer Call then transported Mr. Peters to Cooley-Dickinson Hospital in Northampton,

      Massachusetts.

35.   While at Cooley-Dickinson Hospital, Mr. Peters underwent a physical examination,

      laboratory analysis, and radiological testing, including a maxillofacial CT scan which

      revealed “comminuted displaced anterior nasal bones fractures, displaced nasal septum

      fracture, [and] moderated facial and periorbital emphysema.”

36.   Mr. Peters was discharged from Cooley Dickinson Hospital and spent the night in the

      Hampshire County House of Corrections.

37.   The following day, on April 4, 2017, Mr. Peters was arraigned in the Eastern

      Hampshire District Court on multiple charges.

38.   After a bail hearing, the court released Mr. Peters on his own recognizance.




                                             5
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 6 of 18



39.   On April 10, 2017, as a direct and proximate result of the injuries caused by Defendant

      Roeder, Mr. Peters underwent surgery to repair his fractured nose.

40.   As a direct and proximate result of Defendants’ improper and illegal conduct, the

      Registry of Motor Vehicles (“Registry”) suspended Mr. Peters’ license for one hundred

      and eighty days.

41.   On April 14, 2017, Mr. Peters and his then attorney traveled to the Registry of Motor

      Vehicles headquarters in Boston, Massachusetts, and filed a petition to reinstate his

      driver’s license on the grounds Mr. Peters did not voluntarily refuse a chemical breath

      test. Mr. Peters and his attorney furnished the Registry with a copy of the booking

      video from Mr. Peters’ arrest.

42.   At a further hearing on May 4, 2017, the Registry provided Mr. Peters and his attorney

      with a copy of the Hadley Police Department’s response to Mr. Peters’ petition. In that

      response, the Hadley Police Department redacted Defendant Roeder’s original report

      concerning Mr. Peters’ arrest and also redacted information related to the booking

      process in which Defendant Roeder broke Mr. Peters’ nose.

43.   By the time of its response to Mr. Peters’ petition, the Hadley Police Department had

      already suspended Defendant Roeder from his employment, which the Town failed to

      mention in its response to Mr. Peters’ petition.

44.   Later in the day on May 4, 2017, Defendant Roeder was terminated from his

      employment as a Hadley police officer.

45.   Ultimately, the Hampshire County District Attorney’s Office filed a Nolle Prosequi for

      criminal charges pending against Mr. Peters in the Eastern Hampshire District Court

      and Mr. Peters’ license to operate a motor vehicle was reinstated.




                                              6
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 7 of 18



46.   Thereafter, the Hadley Police Department hired APD Management, Inc. to review the

      Hadley Police Department’s policies and procedures and to review the reports and

      booking video related to Mr. Peters’ arrest and booking process.

47.   APD Management, Inc. concluded that Defendant Roeder used excessive force while

      booking Mr. Peters and that the Hadley Police Department’s policies concerning the

      use of force were inadequate.

48.   On January 25, 2018, a federal grand jury convened and issued a true bill, indicting

      Defendant Roeder for the offenses of Deprivation of Rights Under Color of Law

      pursuant to 18 U.S.C. 242 and Falsification of a Document pursuant to 18 U.S.C. 1519.

49.   In February of 2019, a jury trial was held, and on February 5, 2019 Defendant Roeder

      was found guilty on both charges.

50.   On June 20, 2019, Defendant Roeder was sentenced to 14 months in federal prison

      followed by a one-year period of supervised release.

                     COUNT I - VIOLATION OF 42 U.S.C. §1983
                               Unlawful Search & Seizure
                                            (Roeder)

51.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 50 of the

      Complaint and, by reference, incorporates the same herein.

52.   At all times relevant to the Complaint, Defendant Roeder was acting under color of law

      in his capacity as a Hadley police officer.

53.   In violation of Mr. Peters’ constitutional rights, Defendant Roeder twice executed

      traffic stops without a legal basis for doing so, and subsequently arrested Mr. Peters

      without a legal basis for doing so.



                                               7
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 8 of 18



54.   Defendant Roeder’s conduct deprived Mr. Peters of his right to be free of unreasonable

      searches and seizures, pursuant to the Fourth and Fourteenth Amendments to the United

      States Constitution.

55.   Defendant Roeder’s conduct further deprived Mr. Peters of his right to due process of

      law pursuant to the Fourteenth Amendment of the United States Constitution.

56.   As a direct and proximate result of Defendant Roeder’s wrongful conduct, Mr. Peters

      has suffered and will continue to suffer severe pain of body and anguish of mind, has

      suffered and will continue to suffer lost earnings and earning capacity, has incurred and

      will continue to incur medical bills for reasonable and necessary medical treatment, lost

      his privilege to operate a motor vehicle, suffered a disruption in his daily activities and

      a diminished quality of life, and has suffered and will continue to suffer scarring,

      disfigurement, loss of function, disability, impairment and other types of damages not

      otherwise specified herein.

                          COUNT II – Violation of 42 U.S.C. §1983
                                    Use of Excessive Force
                                            (Roeder)


57.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 56 of the

      Complaint and, by reference, incorporates the same herein.

58.   At all times relevant to the Complaint, Defendant Roeder was acting under color of

      state law in in his capacity as a Hadley Police Officer.

59.   At all times relevant to the Complaint, Mr. Peters had a clearly established

      constitutional right under the Fourth and Fourteenth Amendments to be secure in his

      person from the use of excessive force.



                                              8
         Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 9 of 18



60.   Any reasonable police officer knew or should have known that, given the circumstances

      described herein, the amount of force used by Defendant Roeder was excessive.

61.   The force used by Defendant Roeder was likely to lead to unnecessary injury and did in

      fact lead to unnecessary injuries, including but not limited to a fractured nose.

62.   As a direct and proximate result of Defendant Roeder’s use of excessive force, Mr.

      Peters has suffered and will continue to suffer severe pain of body and anguish of

      mind, has suffered and will continue to suffer lost earnings and earning capacity, has

      incurred and will continue to incur medical bills for reasonable and necessary medical

      treatment, lost his privilege to operate a motor vehicle, suffered a disruption in his daily

      activities and a diminished quality of life, and has suffered and will continue to suffer

      scarring, disfigurement, loss of function, disability and/or impairment and other types

      of damages not otherwise specified herein.

                      COUNT III- VIOLATION OF 42 U.S.C. §1983
                                 (Chief Mason and the Town)


63.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 62 of the

      Complaint and, by reference, incorporates the same herein.

64.   At all times relevant to the Complaint, Defendant Chief Mason was acting under color

      of state law in his capacity as Hadley Chief of Police.

65.   Defendants Chief Mason and the Town owed a duty to Mr. Peters to implement:

      reasonable standards, policies, and procedures for hiring police officers who are

      qualified to serve; reasonable standards, policies, and procedures regarding the training

      and supervision of the Town’s police officers; reasonable standards, policies, and




                                              9
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 10 of 18



      procedures regarding traffic stops and arrests; and reasonable standards, policies, and

      procedures regarding the use of force and the degree of force considered reasonable.

66.   Defendants Chief Mason and the Town breached their duties to Mr. Peters and violated

      the provisions of 42 U.S.C. § 1983, by failing to establish and implement: reasonable

      standards, policies, and procedures for hiring police officers who are qualified to serve;

      reasonable standards, policies, and procedures regarding the training and supervision of

      the Town’s police officers; reasonable standards, policies, and procedures regarding

      traffic stops and arrests; and reasonable standards, policies, and procedures regarding

      the use of force and regarding the degree of force which is considered reasonable.

67.   Defendant Roeder’s unlawful stop and arrest of Mr. Peters and use of excessive force

      against Mr. Peters, all in violation of Mr. Peters’ Constitutional rights, resulted directly

      and proximately from the Defendants Chief Mason’s and the Town’s breaches of duty

      as described herein.

68.   As a direct and proximate result of the Defendants Chief Mason’s and the Town’s

      wrongful conduct, Mr. Peters has suffered and will continue to suffer severe pain of

      body and anguish of mind, has suffered and will continue to suffer lost earnings and

      earning capacity, has incurred and will continue to incur medical bills for reasonable

      and necessary medical treatment, lost his privilege to operate a motor vehicle, suffered

      a disruption in his daily activities and a diminished quality of life, and has suffered and

      will continue to suffer scarring, disfigurement, loss of function, disability and/or

      impairment and other types of damages not otherwise specified herein.




                                              10
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 11 of 18



                  COUNT IV – Violation of M.G.L. c. 12, §§ 11H and 11I
                                      (Roeder)

69.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 68 of the

      Complaint and, by reference, incorporates the same herein.

70.   At all times relevant to the Complaint, Mr. Peters had a clearly established

      constitutional rights pursuant to the Fourth and Fourteenth Amendments to the United

      States Constitution, and under the Massachusetts State Constitution, to be free from

      unreasonable use of force, unreasonable deprivation of liberty, and illegal searches and

      seizures of his person.

71.   Any reasonable police officer knew or should have known of these rights at the time of

      the complained of conduct, as they were clearly established at that time.

72.   At all times relevant to the Complaint, Defendant Roeder was acting under color of

      state law in his capacity as a police officer, and his acts were conducted within his

      official duties and employment.

73.   At all times relevant to the Complaint, Defendant Roeder was acting pursuant to

      municipal custom, policy, decision, ordinance, habit, usage, or practice.

74.   Defendant Roeder interfered with Mr. Peters’ exercise and enjoyment of his rights

      secured by the Constitution or laws of the United States and of the Commonwealth of

      Massachusetts, by the use of threats, intimidation, or coercion.

75.   As a direct and proximate result of Defendant Roeder’s wrongful conduct, Mr. Peters

      has suffered and will continue to suffer severe pain of body and anguish of mind, has

      suffered and will continue to suffer lost earnings and earning capacity, has incurred and

      will continue to incur medical bills for reasonable and necessary medical treatment, lost

      his privilege to operate a motor vehicle, suffered a disruption in his daily activities and


                                              11
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 12 of 18



      a diminished quality of life, and has suffered and will continue to suffer scarring,

      disfigurement, loss of function, disability and/or impairment and other types of

      damages not otherwise specified herein.

                   COUNT V – Violation of M.G.L. c. 12 §§ 11H and 11I
                                (Chief Mason and the Town)


76.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 75 of the

      Complaint and, by reference, incorporates the same herein.

77.   At all times relevant to the Complaint, Mr. Peters had clearly established constitutional

      rights pursuant to the Fourth and Fourteenth Amendments to the United States

      Constitution, and under the Massachusetts State Constitution, to be free from

      unreasonable use of force, unreasonable deprivation of liberty, and from illegal

      searches and seizures of his person.

78.   Any reasonable police officer knew or should have known of these rights at the time of

      the complained of conduct, as they were clearly established at that time.

79.   At all times relevant, Defendants Chief Mason and the Town were acting under color of

      state law.

80.   At all times relevant to the complaint, Defendants Chief Mason and the Town

      established, implemented and followed municipal customs, policies, procedure,

      practices, decisions, ordinances, habits, and usage concerning the hiring, training and

      supervision of the Town’s police officers; concerning the methods by which traffic

      stops and arrests should be effectuated; and concerning when and the degree to which

      force may be used.




                                             12
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 13 of 18



81.   Defendants Chief Mason and the Town owed a duty to Mr. Peters to implement:

      reasonable standards, policies, and procedures for hiring police officers who are

      qualified to serve; reasonable standards, policies, and procedures regarding the training

      and supervision of the Town’s police officers; reasonable standards, policies and/or

      procedures regarding traffic stops and arrests; and reasonable standards, policies, and

      procedures regarding the use of force and regarding the degree of force considered

      reasonable.

82.   As a direct and proximate result of Defendants Chief Mason’s and the Town’s conduct,

      Mr. Peters suffered substantial bodily injury, including but not limited to a fractured

      nose.

83.   As a further direct and proximate result of Defendants Chief Mason’s and the Town’s

      conduct, Mr. Peters has suffered physical and emotional injuries, and other damages

      and losses described herein, entitling him to compensatory damages, economic

      damages, medical expenses, lost wages, lost future income, special damages, punitive

      damages, and attorneys’ fees and costs in amounts to be determined at trial.

                              COUNT VI – Assault and Battery
                                           (Roeder)


84.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 83 of the

      Complaint and, by reference, incorporates the same herein.

85.   Defendant Roeder negligently, recklessly, or intentionally struck Mr. Peters without

      legal justification or excuse.




                                             13
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 14 of 18



86.   To the extent Defendant Roeder was justified in touching Mr. Peters, the degree of

      force he used was excessive, unjustified, and unreasonable.

87.   Mr. Peters did not consent to Defendant Roeder touching him.

88.   As a direct and proximate result of Defendant Roeder’s wrongful conduct, Mr. Peters

      has suffered and will continue to suffer severe pain of body and anguish of mind, has

      suffered and will continue to suffer lost earnings and earning capacity, has incurred and

      will continue to incur medical bills for reasonable and necessary medical treatment, lost

      his privilege to operate a motor vehicle, suffered a disruption in his daily activities and

      a diminished quality of life, and has suffered and will continue to suffer scarring,

      disfigurement, loss of function, disability and/or impairment and other types of

      damages not otherwise specified herein.

                       COUNT VII– Massachusetts Tort Claims Act
                                    M.G.L. c. 258 §§ 2 & 4
                                    (The Town of Hadley)


89.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 88 of the

      Complaint and, by reference, incorporates the same herein.

90.   At all times relevant hereto, Defendant Roeder was acting in the course and scope of

      his employment as a police officer for the Defendant, the Town.

91.   At all times relevant hereto, Defendant Roeder owed a duty to Mr. Peters to insure he

      was not harmed or injured while being taken into custody and while he was actually in

      custody.




                                              14
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 15 of 18



92.   Defendant Roeder breached his duty of care to Mr. Peters, by conducting an

      unreasonable search and seizure of Mr. Peters’ person and by using excessive force that

      resulted in substantial injury to Mr. Peters.

93.   As a direct and proximate result of the Defendant Roeder’s breach of his duty of care,

      Mr. Peters suffered substantial physical and emotional injuries including a fractured

      nose, and the other damages and losses as described herein entitling him to

      compensatory damages, economic damages, medical expenses, lost wages, lost future

      income, special damages in amounts to be determined at trial.

94.   On September 6, 2017, Mr. Peters’ prior counsel served Defendant the Town with

      presentment letters pursuant to the Massachusetts Tort Claims Act [Massachusetts

      General Laws Chapter 258, Section 4], by and through Defendant Chief Michael A.

      Mason and Hadley Town Administrator David Nixon. See letters attached hereto as

      Exhibit “A”.

95.   Defendant the Town acknowledged receipt of the presentment letter through its insurer,

      MIIA Member Services.

                               COUNT VIII – CONSPIRACY
                                  (Roeder and Chief Mason)


96.   Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 95 of the

      Complaint and, by reference, incorporates the same herein.

97.   Defendant Roeder and one or more other Hadley Police Officers, including but not

      limited to Defendant Chief Mason conspired or agreed to violate Mr. Peters’

      constitutional rights in the manner described above. Further, Defendants conspired to




                                              15
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 16 of 18



      cover up the illegal stops and arrests, the assault and battery, and other misconduct

      committed against Mr. Peters.

98.   The Defendants acted in furtherance of this conspiracy by bringing criminal charges

      against Mr. Peters and redacting Defendant Roeder’s report prior to providing it to the

      Massachusetts Registry of Motor Vehicles.

99.   As a result of the Defendants’ conduct, Mr. Peters suffered injuries and damages.

                 COUNT IX – Intentional Infliction of Emotional Distress
                               (Roeder, Chief Mason, the Town)


100. Mr. Peters repeats and re-alleges the allegations contained in paragraphs 1 – 99 of the

      Complaint and, by reference, incorporates the same herein.

101. At all times relevant hereto, all Defendants intended to cause Mr. Peters severe

      emotional distress or knew or should have known their conduct towards Mr. Peters

      would cause Mr. Peters severe emotional distress.

102. The aforesaid conduct by all Defendants was extreme, outrageous, beyond the bounds

      of decency, and likely to result in severe emotional distress to Mr. Peters, which Mr.

      Peters did in fact suffer.

103. As a direct and proximate result of the conduct of the Defendants, Mr. Peters suffered

      great pain of mind and body and was otherwise damaged.

                              COUNT X – Malicious Prosecution
                               (Roeder, Chief Mason, the Town)


104. Mr. Peters repeats and realleges the allegations contained in paragraphs 1- 103 of the

      Complaint as if fully set forth herein.



                                                16
        Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 17 of 18



105. All Defendants commenced a criminal prosecution against Mr. Peters in the Eastern

     Hampshire District Court on charges of: Assault and Battery Dangerous Weapon;

     Assault and Battery on a Police Officer; Leaving the Scene of a Personal Injury

     Accident; Reckless Operation of a Motor Vehicle; Failure to Stop for a Police Officer;

     Speeding: Resisting Arrest; Operating a Motor Vehicle While Under the Influence of

     Alcohol; Operating a Motor Vehicle With a Suspended License; and Possession of an

     open Container.

106. All Defendants commenced and continued this criminal prosecution through

     arraignment without probable cause, which all Defendants knew or should have known

     was without probable cause.

107. All Defendants continued this criminal prosecution with malicious intent towards Mr.

     Peters.

108. The criminal prosecution against Mr. Peters was resolved in Mr. Peters’ favor by the

     prosecutor filing a Nolle Prosequi.

109. As a direct and proximate result of the Defendants’ wrongful conduct, Mr. Peters has

     suffered and will continue to suffer severe pain of body and anguish of mind, has

     suffered and will continue to suffer lost earnings and earning capacity, has incurred and

     will continue to incur medical bills for reasonable and necessary medical treatment, lost

     his privilege to operate a motor vehicle, suffered a disruption in his daily activities and

     a diminished quality of life, and has suffered and will continue to suffer scarring,

     disfigurement, loss of function, disability and/or impairment and other types of

     damages not otherwise specified herein.




                                             17
            Case 3:20-cv-30021 Document 1 Filed 02/11/20 Page 18 of 18



       WHEREFORE, Mr. Peters requests this Court enter judgment against the Defendants

jointly and severally on all counts of this Complaint and:

               a. Award compensatory damages;

               b. Award punitive damages;

               c. Award interest and costs of this action to the Plaintiff;

               d. Award attorneys’ fees to the Plaintiff; and

               e. Award such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

                Mr. Peters hereby demands a trial by jury on all issues so triable.


                                              Respectfully submitted,

                                              The Plaintiff, Nickolas Peters,
                                              By and through his attorneys,

                                              /S/ Raipher D. Pellegrino
                                              Raipher D. Pellegrino
                                              BBO# 560614
                                              rdp@raipher.com
                                              Michael J. Grace
                                              BBO# 205875
                                              mjg@raipher.com
                                              Raipher, P.C.
                                              265 State Street
                                              Springfield, MA 01103
                                              Tel. (413)746-4400
                                              Fax (413)746-5353
Date: February 11, 2020




                                                18
